DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 06/15/2022 was entered.
Amended claims 1, 3-5, 8-10, 13, 15, 24-30, 35-36 and 47 are pending in the present application, and they are examined on the merits herein.

Claim Objections
Claim 1 is objected to because of the absence of the term “and” between the combining step and the culturing step in a method claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claims 24-25 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendments.
Claim 24 recites the limitation "the undifferentiated subunits" on line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation and in independent claim 1 from which claim 24 is dependent upon, there is no recitation of undifferentiated subunits.  Which particular the undifferentiated subunits that Applicant refer to?  Clarification is requested because the metes and bounds of the claim are not clearly determined.  For the purpose of a compact prosecution and prior art applied below, the examiner interprets the limitation to refer to the undifferentiated unit recited in independent claim 1. 
Claim 36 recites the limitation "the micron-sized biomaterial structures are collagen microspheres" on lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation and in independent claim 1 from which claim 36 is dependent upon, there is no recitation of any micron-sized biomaterial structure.  Which particular the micron-sized biomaterial structures that Applicant refer to?  Clarification is requested because the metes and bounds of the claim are not clearly determined.  For the purpose of a compact prosecution and prior art applied below, the examiner assumes that claim 36 is dependent on claim 35 rather claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Amended claims 1, 3-5, 8-10, 15, 24-27, 35-36 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mao (WO 2005/025493; IDS) in view of Williams et al (US 2005/0069572), Chan et al (US 2008/0031858), Freyman et al (US 2006/0198865) and Detamore et al (US 8,277,832).  This is a modified rejection necessitated by Applicant’s amendment.  
The instant claims encompass a method of making a bioengineered osteochondral tissue graft, comprising: (a) combining via any means and in any configuration a first differentiated functional subunit comprising microencapsulated bone marrow derived stem cells induced into osteogenic differentiation (e.g., differentiation into osteogenic cells), and a second differentiated functional subunit comprising microencapsulated bone marrow derived stem cells induced into chondrogenic differentiation (e.g., differentiation into chondrocytes), using a method selected from the group consisting of chemical induction, genetic manipulation, and reconstitution of the biological and mechanical microenvironment; and an undifferentiated subunit comprising microencapsulated bone marrow derived stem cells, wherein the undifferentiated subunit is adjacent to the first and the second differentiated functional subunits and separates the first and the second differentiated functional subunits (e.g., a tri-layered bioengineered osteochondral tissue graft in the form of two hydrogel layers containing first and second differentiated functional subunits comprising microencapsulated bone marrow derived stem cells induced into osteogenic differentiation and chondrogenic differentiation, respectively, and they are separated by a hydrogel layer containing an undifferentiated subunit comprising microencapsulated bone marrow derived stem cells); and (b) culturing the combined functional subunits under any condition to form a bioengineered osteochondral tissue graft that mimics the structural and functional characteristics of a complex tissue, wherein culturing the combined functional subunits to form a bioengineered osteochondral tissue graft comprises culturing the combined functional subunits in vitro to induce bone marrow derived stem cells within the undifferentiated subunit to form a calcified zone between the first and the second subunits;  and a bioengineered osteochondral tissue graft produced by the same method.  
Mao disclosed a synthetic partial or entire joint in human form prepared in vivo or ex vivo (de novo) by growing stem cells (e.g., embryonic stem cells or adult stem cells from bone marrow, adipose tissue, peripheral blood) on a biocompatible scaffold (e.g., comprised of polymerized (polyethylene glycol) diacrylate, polylactic acid, or polyglycolyic acid); and an osteochondral construct from which a joint is fabricated that comprises a biocompatible scaffold and at least two types of stem cells such as adult mesenchymal stem cells, wherein the first cell type is differentiated into a chondrocyte and the second cell type is differentiated into an osteoblast (Abstract; Brief Summary of the Invention; pages 14-17; Examples 1-5; and Figs. 1-6).  Mao also taught explicitly an exemplary method of producing an osteochondral construct comprising the steps:  (i) providing mesenchymal stem cells (MSCs) from the rat tibiofemoral complex, (ii) treating a first portion from a single population of expanded primary MSCs with a chondrogenic medium containing TGF-β1 to induce differentiation into chondrogenic cells, and treating a second portion from the same population of expanded MSCs with an osteogenic medium to induce differentiation into osteogenic cells, (iii) preparing PEG-hydrogel suspension of MSC-derived chondrogenic and osteogenic cells, (iv) loading PEG-hydrogel suspensions with MSC-derived chondrogenic cells in lower layer of the negative mold of the articular condyle, followed by photopolymerization with UV light, (v) next loading the PEG-hydrogel suspension with MSC-derived osteogenic cells to occupy the upper layer of the negative mold of the articular condyle, followed by photopolymerization, and (vi) the fabricated osteochondral construct was implanted in a subcutaneous pocket of the dorsum of an immunodeficient mouse (Fig. 6 and last sentence on page 14 continues to first paragraph on page 15).  Mao also stated “Constructs can be then implanted in vivo in a host and fabricated therein or, alternatively, the constructs can be incubated ex vivo, both procedures producing a functional joint or a portion thereof” (last sentence of the Abstract).  Mao also disclosed that the osteochondral scaffold-containing chondrocytes and osteoblasts could be maintained under biological growth conditions for a time period sufficient for the osteoblasts and chondrocytes to grow (last paragraph on page 9 continues to first paragraph on page 10).  Mao taught that the scaffold comprises a natural material such as alginate, chisosan, collagen, hydroxyapatite, calcium phosphate, and mixtures thereof; an osteogenic agent (e.g., dexamethasone, BMP-2) and a chondrogenic agent (e.g., TGFβ1 and vitamin A analog such as ascorbic acid) (page 17, first two paragraphs).  Mao characterized the recovered articular condyles from in vivo implantation, and showed that that the chondrogenic layer contained chondrocyte-like cells surrounded by abundant intercellular matrix, while the osteogenic layer contained multiple islands of bone trabecula-like structures occupied by osteoblast-like cells indicating osteogenic tissue phenotype (Example 1 and Figs. 1-2).  Mao further taught cells in the osteochondral construct are subjected to mechanical stresses conducive to either osteogenesis or chondrogenesis or both (page 19, third paragraph); and demonstrated that MSC-derived osteogenic cells encapsulated in PEG hydrogel produced stiffer matrices than matrices synthesized by MSC-derived chondrogenic cells, and both of which are significantly stiffer than PEG hydrogel alone (Example 3 and Fig. 3).
Mao did not teach explicitly at least a method of making a bioengineered osteochondral tissue graft comprising: (a) combining a first differentiated functional subunit comprising microencapsulated bone marrow derived stem cells induced into osteogenic differentiation, and a second differentiated functional subunit comprising microencapsulated bone marrow derived stem cells induced into chondrogenic differentiation, and an undifferentiated subunit comprising microencapsulated bone marrow derived stem cells, wherein the undifferentiated subunit is adjacent to the first and the second differentiated functional subunits and separates the first and the second differentiated functional subunits (a tri-layered bioengineered osteochondral tissue graft); and (b) culturing the combined functional subunits to form a bioengineered osteochondral tissue graft that mimics the structural and functional characteristics of a complex tissue, wherein culturing the combined functional subunits to form a bioengineered osteochondral tissue graft comprises culturing the combined functional subunits in vitro to induce bone marrow derived stem cells within the undifferentiated subunit to form a calcified zone between the first and the second subunits.  
At the effective filing date of the present application (06/15/2010), Williams et al already disclosed a method of producing a multi-layered (2, 3 or more layers) tissue construct comprising at least the steps of:  (a) providing a first polymerizable mixture, including, optionally, a first polymerization initiator; (b) providing a second polymerizable mixture, including, optionally, a second polymerization initiator; wherein one of the first and second mixtures comprises a component selected form the group consisting of cells (e.g., superficial zone chondrocytes, middle zone chondrocytes, deep zone chondrocytes) and a bioactive substance (e.g., a nutrient, a cellular mediator, a growth factor, a compound which induces cellular differentiation, a bioactive polymer, a gene vector); (c) placing a volume of the first mixture in a space, then crosslinking the first mixture for a first predetermined time until the first mixture forms at least partially gelled first layer; (d) placing a volume of the second mixture in the space with the at least partially gelled first layer, then crosslinking the second mixture for a second predetermined time until the second mixture is at least partially gelled to form a second; and (e) incubating the multi-layered gel in a complete media (e.g., DMEM containing 10% fetal bovine serum, 0.4 mM proline, 50ug/ml ascorbic acid, 10 mM HEPES, 0.1 mM non-essential amino acid, 100U/ml penicillin and 100ug/ml streptomycin) for a predetermined incubation period to form the multi-layered tissue construct (see at least Summary of the Invention; particularly paragraphs 26-48, 102-105, 134-146, 149-151, 171, 179; and Figs. 1, 4, 6 and 8).  Figure 8 below shows a schematic illustration of the zones in articular cartilage above the calcified zone 4 and the subchondral bone 5. 

    PNG
    media_image1.png
    365
    508
    media_image1.png
    Greyscale

 An exemplary multi-layered tissue construct is a three-layered tissue construct shown in Figure 4 below comprising encapsulated cells that are harvested from three different tissue zones in mammalian articular cartilage; and that the construct can be formed in the cavity of a mold ex vivo or engineered in situ directly in the cavity of an articular joint defect (example 1, particularly paragraph 171).  

    PNG
    media_image2.png
    344
    412
    media_image2.png
    Greyscale

Williams et al also subjected tissue constructs to mechanical tests for shear strength and for compressive strength, and they found that the two-layered tissue construct was stronger and had greater shear and peel strength characteristics than the mono-layered tissue constructs (example 2, particularly paragraphs 206 and 208).  Referring to an exemplary multi-layered tissue construct in Fig. 1, Williams et al stated clearly “While the cell types 106 and 111 are not particularly limited to any particular combination of cell types, in one particular embodiment in accordance with the present invention, one of the cell types 106 or 111 is a stem cell.  For example, when one of the cell types 106 is a mesenchymal stem cell and the other cell type 111 is an “educator cell” such as an articular cartilage chondrocyte, the mesenchymal stem cell can differentiate into a bone producing cell.  This embodiment is useful because the educator cell “teaches” or induces the mesenchymal stem cell to differentiate into a cell type that produces bone, which can be used in treating defects in bone.  In another useful embodiment, for example, when one of the cell types 106 is a pluri-potent or multipotent embryonic stem cell and the other cell type 111 is an “educator cell,” such as a chondrocyte, the embryonic stem cell differentiates into a cartilage matrix producing cell.  This embodiment is useful because the educator cell “teaches” or induces the pluri-potent embryonic stem cell to differentiate into a cell type that produces cartilage matrix, which can be used to treat defects in cartilage” (paragraph 154).
Additionally, Chan et al already taught a simple, scalable and inexpensive droplet generation method for producing stable cell-matrix microspheres with up to 100% encapsulation efficiency and high cell viability using matrix or biomaterial systems with poor shape and mechanical stability (e.g., collagen, hyaluronic acid, fibrin and/or a second ECM such as a proteoglycan or GAG) for various applications (e.g., cell therapeutics, 3D culture) (see at least the Abstract; Summary of the Invention; particularly paragraphs 8-16, 36, 40, 54-55, 62-65, 76-80; Figures 1-3 and Examples 1, 5-9).    The volume of the microspheres dispensed is controlled at between about 0.01 to 100 ul, preferably about 2.5 ul; and the diameter of the dispensed liquid droplets ranges from 0.5 mm to 3 mm, preferably 2 mm (paragraphs 12 and 50).  Chan et al stated clearly “The cells may be mature cells or stem cells from human or clinically feasible sources, such as autologous, allogeneic, fetal, embryonic and xenogeneic sources…In preferred embodiments, cells are human bone marrow derived mesenchymal stem cells (hMSCs), human embryonic and fetal stem cells capable of therapeutic use, adult stem cells isolated form sources including but are not limited to human skin, GI tract, adipose tissue, placenta, and adult cells capable of therapeutic use such as those from healthy biopsies of the intervertebral discs, cartilage, muscles, skin, tendon and ligament, etc.” (paragraph 40); “The composition can also include a growth-stimulating signal such as human serum, platelet rich plasma or other blood products.  Preferably, and additional factor affecting the differentiation of MSCs is included in the composition.  Exemplary factors include TGF-beta for chondrogenic lineage” (paragraph 43); “The size of the microspheres can be precisely controlled by multiple parameters including, but are not limited to, the initial cell density or the cell number per microsphere, ranging from 1 to 2500 preferably 250 cells per microspheres; the concentration of collagen ranging from 0.1 to 8.0 preferably 0.5 mg/ml; the serum concentration ranging from 2 to 20% preferably 10%; and the ratio between different matrix components such as collagen to GAGs ranging from 10:1 to 1:10 preferably 1:1” (paragraph 54); and “Formulation parameters of cell-matrix microspheres can be optimized for better differentiation of encapsulated stem cells.  For example, collagen-mesenchymal stem cells (MSC) microspheres can be prepared with different parameters such as cell density and collagen concentration.  Parameters can be varied to give optimized differentiation outcomes such as GAGs production.  Cell density between 1 x 104 to 1 x 107 cells per ml, preferably 5 x 105 cells per ml, can be used.  Increasing cell density favors differentiation of human MSCs inside the microspheres into chondrocyte-like cells.  Collagen concentration between 0.1 to 10 mg/ml, preferably 2 mg/ml, can be used.  Increasing collagen concentration favors differentiation of human MSCs inside the microspheres into chondrocyte-like cells” (paragraph 55).  Chan et al also taught that cell matrix microspheres are useful for treatment of neurological disease such as spinal cord injury and for musculoskeletal diseases such as cartilage injury, disc degeneration and muscular dystrophy (paragraph 77).  Chan et al also stated “The method comprises adding differentiation medium where chemical signals such as TGF-b is included in the microsphere suspensions for a period of time sufficient to induce chondrogenic differentiation of stem cells present in the microspheres into chondrogenic cells; allowing the microspheres with differentiated cells to sediment for a certain period of time...re-suspending the microspheres in a liquid for injection or implantation such as saline or medium or phosphate buffered saline or a low concentration of hydrogel such as collagen gel with known volume….and injecting or implanting the microspheres into defective tissues in animals or humans such as a skin wound or an injured cartilage” (paragraph 79).  Chan et al also demonstrated the maintenance of the multiple differentiation potential (e.g., chondrogenesis, osteogenesis, adipogenesis) of hMSCs outgrowing from microspheres after multiple plating (Example 7, particularly paragraphs 114-117).  Example 8 showed cartilage micro-tissues could be formed as the microencapsulated hMSCs were able to be chondrogenically differentiated into chondrocyte-like cells with typical round morphology, and the differentiated cells produced cartilage-specific extracellular matrix that is positive staining for glycosaminoglycans, aggrecan and type II collagen.  Chan et al further disclosed several important advantages offered by the cell-matrix microsphere method that include: (i) cells are immobilized within the gelling matrix at almost 100% encapsulation efficiency and reducing costs and saving time; and (ii) the microencapsulation system is conducted in physiologically relevant temperature and conditions that assures high cell viability (paragraph [0082]).
Moreover, Freyman et al also taught a tissue engineering composition adapted for application to an interior surface of a body lumen of a patient, wherein the composition comprises: (a) a carrier medium that is adapted to flow and to stably adhere the composition to the body lumen (e.g., hydrogels) and (b) microcapsules, which are dispersed within the carrier medium and which contain one or more living cells encapsulated within a coating that includes a biodegradable polymer (see at least the Abstract; Summary of the Invention; particularly paragraphs 12-13, 16, 50-54, 74-77;Figures 1 and 3).  Freyman et al stated explicitly “In certain embodiments, multiple layers of the compositions of the present invention are applied to a body lumen, each with different types of microencapsulated cells, differing microcapsule core materials, and/or differing carrier media materials, which will all the as-applied compositions to mimic the physiology of the cells being replaced better.  For example, in treating a vascular site, a first layer can be applied, which contains ECM components, encapsulated fibroblasts and/or smooth muscle cells, and a second layer can be applied, which contains encapsulated squamous epithelial cells, vascular cells or endothelial cells, or parent cells of the same, such as stem cells” (paragraph 74); and “Referring now to FIG. 3B, a tissue engineering composition 100 in accordance with the present invention, which contains encapsulated squamous epithelial cells 120 dispersed in an appropriate carrier medium 110, is applied to the fill the opening 318 shown in FIG. 3A……Overtime, the cells within the microcapsules 120 begin to divide and the outer shell degrades, releasing squamous epithelial cells 130 as illustrated in FIG.3C.  The cultured cells continue to proliferate under the influence of the nutrients and growth hormones provided by the composition and/or the host and insinuate themselves into the treatment site.  At the same time healthy tissue surrounding the lesion is also stimulated to proliferate, and a layer of healthy endothelial tissue 318 is eventually created, as shown in FIG. 3D” (paragraphs 76-77).  Freyman et al taught that microcapsules have a size range from 5 microns up to 1000 microns (paragraph [0016]); and they also stated clearly “In general, microcapsules for use in conjunction with the compositions of the present invention are permeable to nutrients, oxygen and other materials necessary to support the normal metabolic function of the cells.  The membrane also is generally permeable to cellular products, including various metabolic byproducts.  In this way, cells remain viable if placed within a suitable environment, such as culture medium or a host organism…Moreover, encapsulation protects the enclosed cells from mechanical damage due to pressure drops and shear stresses that can occur during delivery to the body…, and the resulting microcapsules form a matrix that gives the compositions of the present invention substance, aiding in the formation of an adhesive and cohesive region at the treatment site” (paragraph [0017]). 
Furthermore, at the effective filing date of the present application Detamore et al also taught a tissue engineering microsphere-based scaffold for growing cells that comprises a plurality of biocompatible microspheres linked together to form a three-dimensional matrix, with a first set of microspheres having a first characteristic and a first predetermined spatial distribution with respect to the three-dimensional matrix; and a second set of microspheres having a second characteristic that is different from the first characteristic and a second predetermined spatial distribution that is different from the first predetermined spatial distribution with respect to the three-dimensional matrix (see at least Abstract and Summary).  Detamore et al disclosed that the scaffold can include a first bioactive agent contained in or disposed on the first set of microspheres, and the second set of microspheres can be substantially devoid of the first bioactive agent but include a second bioactive agent, wherein the first bioactive agent can be an osteogenic factor and the second bioactive agent can be a chondrogenic factor; and the microspheres can be melded together by a portion of each microsphere merging with a portion of at least one adjacent microsphere (col. 2, lines 40-58).  Detamore et al also taught that microsphere-based scaffolds can be fabricated by flowing microsphere suspensions into a mold of pre-determined shape, and the microspheres can be melded by any desired means, including but not limited to, use of a plasticizer, solvent (e.g., ethanol) or gas (e.g., sub-critical CO2), high pressure with CO2, or heat sintering; and the microsphere-based scaffolds may be utilized to provide gradients of stiffness and/or bioactive signals of any desired gradient profile (e.g., linear transition from one side to another) for osteochondral tissue regeneration (col. 9, lines 26-55; col. 11, lines 14-38).  Detamore et al further taught that microsphere-based scaffolds can be prepared from PLG or PLGA microspheres or from any biocompatible, bioerodable, and/or biodegradable polymers such as hydrogel, polyethylene glycol, chitosan, heparin, chondroitin sulfate, gelatin (col. 11, line 39 continues to line 18 on col. 12); and cells can be loaded or seeded into microsphere-based, shape specific constructs (col. 9, lines 46-55; col. 18, lines 21-46).
Accordingly, it would have been obvious at the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Mao by also preparing at least a tri-layered osteochondral construct by melding suspensions of three distinct sets of: (i) microspheres encapsulated bone marrow derived stem cells (e.g., MSCs) induced to differentiate into chondrocytic cells, (ii) microspheres encapsulated undifferentiated bone marrow derived stem cells (e.g., MSCs), and (iii) microspheres encapsulated bone marrow derived stem cells (e.g., MSCs) induced to differentiate into osteoblastic cells, wherein the layer (ii) is sandwiched between layers (i) and (iii); and culturing the resulting tri-layered osteochondral construct in vitro/ex vivo under appropriate conditions to form a bioengineered tissue graft that mimics the structural and functional characteristics of a native osteochondral tissue, in light of the teachings of Williams et al, Chan et al, Freyman et al and Detamore et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Williams et al already taught successfully at least a three-layered tissue construct shown in Figure 4 comprising encapsulated cells that are harvested from three different tissue zones in mammalian articular cartilage; and the concept of an educator cell such as a chondrocyte in a first matrix layer “teaches” or induces a stem cell such as a mesenchymal stem cell in a second adjacent matrix layer to differentiate into a cell type that produces bone.  Thus, by sandwiching a layer comprising undifferentiated subunits comprising microencapsulated bone marrow derived stem cells such as bone marrow derived mesenchymal stem cells between a first layer comprising microencapsulated bone marrow derived stem cells treated to induce chondrogenic differentiation and a third layer comprising microencapsulated bone marrow derived stem cells treated to induce osteoblastic differentiation in a tri-layered osteochondral construct, and under appropriate differentiation conditions the microencapsulated bone marrow derived stem cells in the second layer can differentiate into cell types and matrix types that are in a linear transition from bone in the third layer to chondrocytes in the first layer.  Particularly, Williams et al taught at least that when a mesenchymal stem cell in a layer below a layer containing an “educator cell” such as an articular cartilage chondrocyte, the mesenchymal stem cell can differentiate into a bone producing cell.  It is noting that Detamore et al also taught preparing microsphere-based bi-layered and multi-layered osteochondral constructs having gradients of stiffness and/or bioactive signals from one side to another.  Additionally, Chan et al already taught a simple, scalable and inexpensive droplet generation method for producing stable cell-matrix microsphere with up to 100% encapsulation efficiency and high cell viability, along with the demonstration that cartilage micro-tissues could be formed as the microencapsulated hMSCs were able to be chondrogenically differentiated into chondrocyte-like cells with typical round morphology, and the differentiated cells produced cartilage-specific extracellular matrix that is positive staining for glycosaminoglycans, aggrecan and type II collagen.  Moreover, Freyman et al already taught successfully a tissue engineering composition comprising multiple layers with each layer contains different types of microencapsulated cells in the form of microcapsules that are dispersed within a carrier medium that is adapted to flow and to stably adhere the composition to the body lumen such as hydrogels, along with the concepts that encapsulation protects the enclosed cells from mechanical damage and the membrane of microcapsules is permeable to nutrients, oxygen, other materials necessary to support normal metabolic functions of the cells, cellular products, including metabolic byproducts, that enable enclosed cells remain viable if placed within a suitable environment such as culture medium; and Detamore et al taught microsphere-based scaffolds can be fabricated by flowing microsphere suspensions into a mold of pre-determined shape, and the microspheres can be melded by any desired means to form bi-layered or multi-layered osteochondral scaffolds.  Furthermore, additional rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one of skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results for one skill in the art at the effective filing date of the present application. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Mao, Williams et al, Chan et al, Freyman et al and Detamore et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method and a bioengineered osteochondral tissue construct resulting from the combined teachings of Mao, Williams et al, Chan et al, Freyman et al and Detamore et al as set forth above are indistinguishable and encompassed by the presently claimed inventions; and the modified tri-layered osteochondral construct would also possess a calcified cartilage interface.  Please, also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Amended claims 13 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mao (WO 2005/025493; IDS) in view of Williams et al (US 2005/0069572), Chan et al (US 2008/0031858), Freyman et al (US 2006/0198865) and Detamore et al (US 8,277,832) as applied to claims 1, 3-5, 8-10, 15, 24-27, 35-36 and 47 above, and further in view of Hung et al (US 2010/0036492) and Sevrain et al (US 2007/0184033).
The combined teachings of Mao, Williams et al, Chan et al, Freyman et al and Detamore et al were presented above.  However, none of the cited references teaches specifically further fine-tuning the structural and functional properties of a bioengineered osteochondral tissue graft by exposing it to suitable biological co-culture conditions (e.g., growth factors, serum), chemical co-culture conditions (e.g., oxygen tension, antioxidants) or physical co-culture conditions (e.g., compression, tension). 
At the effective filing date of the present application (6/15/2010), Hung et al already taught chondral and osteochondral implants comprising a plurality of chondrocytes and a gellable scaffold material (at least paragraphs 104 and 113-114).  They also disclosed that culturing the immature chondrocytes-seed scaffold in a medium with a transient presence of TGF-beta lead to dramatic increases in the Young’s modulus and the GAG content (paragraph 129); and the addition of one or more growth factors in addition to TGF-beta (e.g., IGF-1) to the medium results in a high compressive Young’s modulus and a high GAG content in the engineered cartilage (paragraph 131).  Moreover, they also taught that the maturation process for development of cartilaginous tissue having desirable characteristics include subjecting the chondrocytes to periodic mechanical loading (e.g., unconstrained compression loading or a combination of compression loading and sliding/friction loading) that are similar to what they would encounter in vivo in an articular cartilage (paragraphs 131-134, example 3). 
Additionally, Sevrain et al also disclosed cells/scaffold compositions for repair of cartilage using conditions that allow stimulation of chondrogenic differentiation such as high density micromass culture, being under low oxygen tension (between about 1%-7.5%), being under mechanical stress (e.g., hydrostatic pressure, fluid sheer stress), and/or being fed by a medium supplemented with growth factors, ascorbic acid, and/or dexamethasone (see at least Summary of the Invention; particularly paragraphs 23, 38-40 and 123-130).  Sevrain et al stated “In specific embodiments, factors that mimic the in vivo environment of intervertebral chondrocytes are potent stimuli for chondrogenic differentiation of HDFs, for example, such factors include the following: 1) three dimensionality; 2) low oxygen tension (<5%); and 3) mechanical stress; and 4) intermittent hydrostatic pressure” (paragraph 23).
Accordingly, it would have been obvious at the effective filing date of the present application for an ordinary skilled artisan to further modify the combined teachings of Mao, Williams et al, Chan et al, Freyman et al and Detamore et al by also further fine-tuning the structural and functional properties of a bioengineered osteochondral tissue graft by exposing it to suitable biological co-culture conditions (e.g., growth factors, serum), chemical co-culture conditions (e.g., oxygen tension) or physical co-culture conditions (e.g., compression, tension); including low oxygen tension (<5%) as a chemical stimulus to induce chondrogenic differentiation, in light of the teachings of Hung et al and Sevrain et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Hung et al already taught that the maturation process for development of cartilaginous tissue having desirable characteristics include subjecting the chondrocytes to periodic mechanical loading (e.g., unconstrained compression loading or a combination of compression loading and sliding/friction loading) that are similar to what they would encounter in vivo in an articular cartilage; as well as the addition of one or more growth factors in addition to TGF-beta (e.g., IGF-1) to the medium results in a high compressive Young’s modulus and a high GAG content in the engineered cartilage.  Moreover, Sevrain et al also taught conditions that allow stimulation of chondrogenic differentiation such as high density micromass culture, being under low oxygen tension (between about 1%-7.5%), being under mechanical stress (e.g., hydrostatic pressure, fluid sheer stress), and/or being fed by a medium supplemented with growth factors, ascorbic acid, and/or dexamethasone; and that factors such as: 1) three dimensionality; 2) low oxygen tension (<5%); 3) mechanical stress; and 4) intermittent hydrostatic pressure that mimic the in vivo environment of intervertebral chondrocytes are potent stimuli for chondrogenic differentiation of HDFs.   
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Mao, Williams et al, Chan et al, Freyman et al, Detamore et al, Hung et al and Sevrain et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings of Mao, Williams et al, Chan et al, Freyman et al, Detamore et al, Hung et al and Sevrain et al as set forth above is indistinguishable and encompassed by the presently claimed method.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103(a) rejections in the Amendment dated 06/15/2022 (pages 7-17) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Once again, Applicant argued basically that the combined cited art does not teach all the elements required by the claims, as the claims require forming a tri-layer tissue graft including a physiological chondrous-osseous junction between two “functional” subunits containing differentiated progenies of osteogenic and chondrogenic stem cells, respectively.  With respect to the primary Mao reference, Applicant argued that the reference describes de novo organogenesis of a joint or a portion thereof by osteochondral constructs using adult mesenchymal stem cells encapsulated on a scaffold, the cells being differentiated into chondrogenic or osteogeneic cells in vitro before loading in hydrogel suspensions, then being layered, followed by photopolymerization; without teaching or suggesting microencapsulating undifferentiated MSCs and/or a tri-layered structure.  With respect to the Williams reference, Applicant argued that William’s tri-layered structure in Fig. 4 is formed of naturally derived chondrocytes, with each layer corresponding to different cell types in different zones of cartilage; without teaching or suggesting microencapsulation, chondrocytes derived from MSCs, a layer of osteogenic cells, and/or a tri-layered structure with a middle layer of undifferentiated MSCs sandwiched between a layer of differentiated osteogenic cells and a layer of chondrogenic cells.  Applicant also argued that none of Chan, Freyman, Detamore, Hung and Sevrain motivates one skilled in the art to abandon Mao’s two layered structure, to microencapsulate cells, much less adding a layer of microencapsulated undifferentiated MSCs in between two-layered structure of Mao.  Accordingly, the combined cited art does not suggest the claimed method and grafts nor predict the presently claimed invention without significant undue experimentation.
First, the instant claims encompass a method of making a bioengineered osteochondral tissue graft, comprising: (a) combining via any means and in any configuration a first differentiated functional subunit comprising microencapsulated bone marrow derived stem cells induced into osteogenic differentiation (e.g., differentiation into osteogenic cells), and a second differentiated functional subunit comprising microencapsulated bone marrow derived stem cells induced into chondrogenic differentiation (e.g., differentiation into chondrocytes), using a method selected from the group consisting of chemical induction, genetic manipulation, and reconstitution of the biological and mechanical microenvironment; and an undifferentiated subunit comprising microencapsulated bone marrow derived stem cells, wherein the undifferentiated subunit is adjacent to the first and the second differentiated functional subunits and separates the first and the second differentiated functional subunits (e.g., a tri-layered bioengineered osteochondral tissue graft in the form of two hydrogel layers containing first and second differentiated functional subunits comprising microencapsulated bone marrow derived stem cells induced into osteogenic differentiation and chondrogenic differentiation, respectively, and they are separated by a hydrogel layer containing an undifferentiated subunit comprising microencapsulated bone marrow derived stem cells); and (b) culturing the combined functional subunits under any condition to form a bioengineered osteochondral tissue graft that mimics the structural and functional characteristics of a complex tissue, wherein culturing the combined functional subunits to form a bioengineered osteochondral tissue graft comprises culturing the combined functional subunits in vitro to induce bone marrow derived stem cells within the undifferentiated subunit to form a calcified zone between the first and the second subunits; and a bioengineered osteochondral tissue graft produced by the same method.  None of the method claims requires the tri-layered osteochondral tissue graft be formed via adhesion without a light and/or chemical crosslinking, and/or the combined tri-layered osteochondral tissue graft is cultured specifically with a chondrogenic growth medium, particularly microencapsulated bone marrow derived stem cells in the first and second functional subunits are already induced into osteogenic differentiation and chondrogenic differentiation, respectively, prior to the combining step.   
Second, since the above rejections was made under pre-AIA  35 U.S.C. 103(a) none of the cited art references has to teach every limitation of the instant claims.  For example, neither the primary Mao reference nor the Williams reference have to teach microencapsulating any cell, and/or preparation of a tri-layered osteochondral construct comprising two differentiated functional subunits separating by an undifferentiated subunit as claimed.  It is apparent that Applicant considered each of the cited references in total isolation one from the others, without taking the specific combined teachings of all of the cited references into consideration.
Third, Chan et al already taught successfully a simple, scalable and inexpensive droplet generation method for producing stable cell-matrix microsphere with up to 100% encapsulation efficiency and high cell viability, along with the demonstration at least that cartilage micro-tissues could be formed as the microencapsulated hMSCs were able to be chondrogenically differentiated into chondrocyte-like cells with typical round morphology, and the differentiated cells produced cartilage-specific extracellular matrix that is positive staining for glycosaminoglycans, aggrecan and type II collagen under appropriate chondrogenic differentiation conditions; along with the maintenance of the multiple differentiation potential (e.g., chondrogenesis, osteogenesis, adipogenesis) of hMSCs outgrowing from microspheres after multiple plating.  Since Freyman et al also taught successfully a tissue engineering composition comprising multiple layers with each layer contains different types of microencapsulated cells in the form of microcapsules that are dispersed within a carrier medium such as hydrogels, along with the concepts that encapsulation protects the enclosed cells from mechanical damage and the membrane of microcapsules is permeable to nutrients, oxygen, other materials necessary to support normal metabolic functions of the cells, cellular products, including metabolic byproducts, to enable enclosed cells remain viable (motivations); it would also have been obvious for an ordinary skill in the art at least to prepare microencapsulated MSCs induced into chondrogenic differentiation (e.g., microencapsulated chondrogenic cells) as well as microencapsulated MSCs induced into osteogenic differentiation (e.g., microencapsulated osteogenic cells) before dispersing them in a carrier medium such as hydrogel to be layered in the preparation of an osteochondral construct similar to that described by Mao with a reasonable expectation of success.  Moreover, Detamore et al also taught successfully microsphere-based scaffolds can be fabricated by flowing microsphere suspensions into a mold of pre-determined shape, and the microspheres can be melded by any desired means to form bi-layered or multi-layered osteochondral scaffolds. 
Fourth, the Williams reference was cited to complement the combined teachings of Mao, Chan et al, Freyman et al and Detamore et al for the sandwiched layer comprising undifferentiated subunits comprising microencapsulated bone marrow derived stem cells in a tri-layered osteochondral construct.  Nowhere in the Williams reference teaches or suggests that the concept of an educator cell (e.g., a chondrocyte or an osteoblast) in a first matrix layer “teaches” or induces a stem cell (e.g., a mesenchymal stem cell or an embryonic stem cell) in a second adjacent matrix layer to differentiate into a cell type that produces bone and/or cartilage is limited/restricted only to a bi-layered chondral construct and/or a chondral construct comprising only one kind of cell type throughout.  Please noting that Williams et al taught preparation of a multi-layered (2, 3 or more layers) tissue construct; and in reference to an exemplary bi-layered construct in Figure 1 Williams et al stated clearly “While the cell types 106 and 111 are not particularly limited to any particular combination of cell types, in one particular embodiment in accordance with the present invention, one of the cell types 106 or 111 is a stem cell.  For example, when one of the cell types 106 is a mesenchymal stem cell and the other cell type 111 is an “educator cell” such as an articular cartilage chondrocyte, the mesenchymal stem cell can differentiate into a bone producing cell” (paragraph [0154]).  The paragraph [0154] indicates clearly that Williams et al contemplate at least a chondral construct comprising two different cell types, namely articular cartilage chondrocytes and mesenchymal stem cells induced to differentiate into bone producing cells. Moreover, in an exemplary tri-layered construct depicted in Figure 4, Williams et al also disclosed that the first cell type, the second cell type and the third cell type in the respective first, second and third layers are different cell types (paragraphs [0155]-[0156]), suggesting at least that any of the first cell type, the second cell type or the third cell type can also be stem cells.  Williams et al also taught incubating the multi-layered gel in a complete media (e.g., DMEM containing 10% fetal bovine serum, 0.4 mM proline, 50ug/ml ascorbic acid (a chondrogenic agent), 10 mM HEPES, 0.1 mM non-essential amino acid, 100U/ml penicillin and 100ug/ml streptomycin); and stated “While the present invention will be described below in terms of a particular illustrative embodiment (i.e., a multilayered tissue construct utilizing chondrocytes, stem cells, etc.), the present invention is not limited to any specific cell types” (paragraph [0103]).  Accordingly, it would have been obvious for an ordinary skilled artisan to prepare at least a tri-layered osteochondral construct by melding suspensions of three distinct sets of: preparing at least a tri-layered osteochondral construct by melding suspensions of three distinct sets of: (i) microspheres encapsulated bone marrow derived stem cells (e.g., MSCs) induced to differentiate into chondrocytic cells, (ii) microspheres encapsulated undifferentiated bone marrow derived stem cells (e.g., MSCs), and (iii) microspheres encapsulated bone marrow derived stem cells (e.g., MSCs) induced to differentiate into osteoblastic cells, wherein the layer (ii) is sandwiched between layers (i) and (iii); and culturing the resulting tri-layered osteochondral construct in vitro/ex vivo under appropriate conditions to form a bioengineered tissue graft that mimics the structural and functional characteristics of a native osteochondral tissue in light of the teachings of Mao, Williams et al, Chan et al, Freyman et al, Detamore et al because by sandwiching a layer comprising undifferentiated subunits comprising microencapsulated bone marrow derived stem cells such as bone marrow derived mesenchymal stem cells between a first layer comprising microencapsulated bone marrow derived stem cells induced into chondrogenic differentiation and a third layer comprising microencapsulated bone marrow derived stem cells induced into osteogenic differentiation in a tri-layered osteochondral construct, and under appropriate conditions the microencapsulated bone marrow derived stem cells in the second layer can differentiate into cell types and matrix types that are in a linear transition from bone in the third layer to chondrocytes in the first layer (another motivation).  Particularly, Williams et al taught at least that when a mesenchymal stem cell in a layer below a layer containing an “educator cell” such as an articular cartilage chondrocyte, the mesenchymal stem cell can differentiate into a bone producing cell.  
Fifth, the modified method and a bioengineered osteochondral tissue construct resulting from the combined teachings of Mao, Williams et al, Chan et al, Freyman et al and Detamore et al as set forth above are indistinguishable and encompassed by the presently claimed inventions; and the modified tri-layered osteochondral construct would also possess a calcified cartilage interface.  Please, also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Sixth, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  It is noting that the claims under examination have many limitations.
Seventh, the Hung reference and the Sevrain reference were cited primarily to supplement the combined teachings of Mao, Williams et al, Chan, Freyman and Detamore for the additional limitations recited in dependent claims 13 and 28-30.
Eighth, example 6 of the present application disclosed a method for preparation of a tri-layered osteochondral construct, comprising: packing osteogenic differentiated collagen-rMSC microspheres, an aliquot of collagen gel containing rMSCs was added as a middle layer, and immediately packing chondrogenic differentiated collagen-rMSC microspheres as the upper layer.   The breadth of claims under examination is much broader than the disclosed method of example 6.  Additionally, any unexpected/surprising result should be commensurate with the scope of the claims. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 272-8507. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633